Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 12, 1989, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Defendant’s claim that the plea allocution is insufficient is unpreserved, and we decline to review it in the interest of justice. Were we to review his claim in the interest of justice, we would find that the claimed discrepancy in the plea allocution, which was brought to defendant’s attention at the time of the plea, does not cast doubt on defendant’s guilt to the charge to which he pleaded. Concur—Sullivan, J. P., Ross, Kassal and Nardelli, JJ.